DETAILED ACTION

This Office Action is in response to the application 16066573, filed on 06/27/2018. The application has a Foreign Priority date of 12/28/2015.

Claims 11-24 filed on 11/17/2020 were not entered. Claims 11-24 filed on 13 January 2021 accompany a Notice of Appeal.


Definition of terms that may be used for citation purpose: 
Figure = Fig., paragraph = P., column = Col., for example column 4 = Col. 4


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 11-24 are allowed. 

EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes be unacceptable to Applicant, and amendment may be filed provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee. 
08 February 2021. 
The Application has been amended as follows: 

Claim 19
Lines 8-10 currently read, “ascertain a signal age of and/or a latency time of at least on collision parameter based on the common time basis in the vehicle and the time stamp of at least one collision parameter,” but should be amended to read, “ascertain a signal age of and/or a latency time of the at least on collision parameter based on the common time basis in the vehicle and the time stamp of at least one collision parameter,”.
Lines 15-16 currently read, “activating, by the at least one precrash function of the vehicle, based on the output corrected at least one collision parameter, a personal protection device of the” but should be amended to read, “activate, by the at least one precrash function of the vehicle, based on the output corrected at least one collision parameter, a personal protection device of the”.

Claim 20
Line 6 currently reads, “activating a personal protection device.” but should be amended to read, “activating the personal protection device.”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571)272-8389.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.P./Examiner, Art Unit 3662 

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662